Citation Nr: 0211529	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  97-04 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran reportedly served on active duty from October 
1989 to December 1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Phoenix, Arizona 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In December 1993, the veteran 
submitted a claim for disability compensation for several 
conditions, including hearing loss.  In an August 1994 rating 
decision, the RO granted service connection for bilateral 
hearing loss, and assigned a disability rating of 10 percent.  
In October 1995, the veteran requested an increased rating 
for his bilateral hearing loss.  In a May 1996 rating 
decision, the RO did not increase the rating for the 
veteran's hearing loss, but proposed a reduction of the 
rating from 10 percent to 0 percent.  In a July 1996 rating 
decision, the RO reduced the rating from 10 percent to 0 
percent.

In July 1996, the veteran filed a notice of disagreement with 
the RO's action with respect to the rating for his hearing 
loss.  In March 2001, the Board found that there were two 
issues before the Board on appeal: (1) whether the reduction 
of the rating for hearing loss from 10 percent to 0 percent 
was proper, and (2) a claim for an increase in the rating.  
The Board decided that the reduction of the rating was 
proper.  The Board then remanded the case to the RO for 
further development on the claim for an increased rating.  
The development was to include a new audiological examination 
to determine the current level of the veteran's hearing 
impairment.

The RO has completed the development requested by the Board, 
and the issue of entitlement to an increased rating, above 
the current 0 percent rating, is again before the Board for 
appellate review.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Results of audiological testing in October 2001 show 
hearing impairment at levels consistent with a 0 percent 
rating under the rating schedule.


CONCLUSION OF LAW

The criteria for a rating in excess of 0 percent for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, 
Tables VI, VII (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Board notes that a recently enacted law, the Veteran's 
Claims Assistance Act (VCAA), and its implementing 
regulations, essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 
1991 & Supp. 2002); 66 Fed. Reg. 45620 et seq. (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.102, 3.156, 3.159, and 
3.326).  The VCAA and its implementing regulations provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.  The VCAA and its 
implementing regulations also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, that was not 
previously provided to VA, and is necessary to substantiate 
the claim.  As part of that notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See id.

The record shows that the veteran has received the notice 
required by the new law and regulations.  VA provided the 
veteran and his representative with the May 1996 and July 
1996 rating decisions, an August 1996 statement of the case 
(SOC), supplemental statements of the case (SSOCs) issued in 
November 1996, September 1999, and May 2002, and the Board's 
decision and remand of March 2001.  These documents together 
relate the law and regulations that govern the veteran's 
claim.  These documents list the evidence considered and the 
reasons for the determinations made regarding the claim.  In 
September 2001, the RO sent the veteran a letter describing 
the provisions and effects of the VCAA.  

In that letter, the RO told the veteran what evidence was 
needed to substantiate the claim and who was to obtain it.  
Specifically, the RO asked the veteran to identify all 
facilities where he had received treatment for hearing loss 
since December 1995.  The RO indicated that they would 
schedule a VA examination for the veteran.

The record also shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim for a higher rating for bilateral hearing loss.  The 
veteran's claims file contains his service medical records, 
and records of VA hearing examinations, including an 
examination performed in October 2001 in response to the 
Board's remand.  The veteran did not report that he had 
received any recent treatment for hearing loss.  There is no 
indication that there is any evidence relevant to the 
increased rating claim that is not associated with the 
veteran's claims file.  Thus, the increased rating claim is 
ready for appellate review.

II.  Increased Rating for Hearing Loss

The issue currently before the Board is entitlement to a 
rating higher than the current 0 percent rating for the 
veteran's bilateral hearing loss.  Disability ratings are 
based upon the average impairment of earning capacity as 
determined by a schedule for rating disabilities.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2001).  Evaluation of a service-connected 
disorder requires a review of the veteran's medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2001).  The 
disability must be evaluated from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.2 (2001).  
Any reasonable doubt regarding the extent of the disability 
should be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2001).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2001).

Under the VA rating schedule, hearing impairment is evaluated 
based on audiological testing, including a puretone 
audiometry test and the Maryland CNC controlled speech 
discrimination test.  38 C.F.R. § 4.85 (2001).  The puretone 
threshold average is the average of the puretone thresholds, 
in decibels, at 1000, 2000, 3000 and 4000 Hertz, shown on a 
puretone audiometry test.  38 C.F.R. § 4.85 (2000).  To find 
the appropriate disability rating based on test results, the 
puretone threshold average for each ear is considered in 
combination with the percentage of speech discrimination to 
establish a hearing impairment level, labeled from I to XI.  
See 38 C.F.R. § 4.85, Table VI (2000).  The hearing 
impairment levels of both ears are then considered together 
to establish a disability rating for the hearing loss.  See 
38 C.F.R. § 4.85, Table VII (2000).  Tables VI and VII are 
reproduced below.


TABLE VI Numeric Designation of Hearing Impairment Percent of 
Discrimination				Average Puretone Decibel Loss

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI
 	

Table VII Percentage Evaluations for Hearing Impairment LEVEL 
OF HEARING IN BETTER EAR
XI 
100
* 










X 
90 
80 









IX 
80 
70 
60 








VII
I 
70 
60 
50 
50 







VII 
60 
60 
50 
40 
40 






VI 
50 
50 
40 
40 
30 
30 





V 
40 
40 
40 
30 
30 
20 
20 




IV 
30 
30 
30 
20 
20 
20 
10 
10 



III 
20 
20 
20 
20 
20 
10 
10 
10 
0 


II 
10 
10 
10 
10 
10 
10 
10 
0 
0 
0 

I 
10 
10 
0 
0 
0 
0 
0 
0 
0 
0 
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

*  Entitled to special monthly compensation under 38 C.F.R. 
3.350. [64 FR 25206, May 11, 1999] 
On the authorized VA audiological evaluation in February 
1994, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
25
55
60
LEFT
40
50
55
60
75

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and 68 percent in the left ear.  The 
RO established service connection for bilateral hearing loss 
and assigned a 10 percent rating.

In October 1995, the veteran requested a higher rating for 
his hearing loss.  He indicated that he had not had any 
recent treatment.  On a VA audiological evaluation in 
December 1995, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
20
30
LEFT
25
25
25
25
80

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.  
The RO proposed a reduction, and then reduced, the rating for 
the veteran's bilateral hearing loss from 10 percent to 0 
percent.

In July 1996, the veteran wrote that his hearing loss rating 
should have increased rather than decreased.  He noted that 
he had difficulty hearing people talk when they were walking 
away from him, and that he found it increasingly difficult to 
hear the cries of his newborn son.  As noted above, the Board 
remanded the case for a new audiological evaluation, to 
obtain more recent information on the veteran's hearing 
impairment for the purpose of determining entitlement to an 
increase to a rating greater than 0 percent.

On the VA audiological evaluation in October 2001, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
35
50
LEFT
15
20
25
40
95

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.  
On that testing, puretone threshold averages of the 
thresholds at 1000, 2000, 3000, and 4000 Hertz were 33 for 
the right ear and 45 for the left ear.  Under Table VI, the 
hearing impairment levels were I for the right ear and I for 
the left ear.  The disability rating under Table VII for 
those levels of impairment is 0 percent.

On the most recent audiological testing, the veteran's 
hearing impairment was measured at levels consistent with a 0 
percent rating under the rating schedule.  The Board finds, 
therefore, that the preponderance of the evidence is against 
a rating in excess of the current 0 percent rating.

VA regulations at 38 C.F.R. § 3.321(b)(1) provide that, to 
accord justice in an exceptional case, where the standards 
provided in the rating schedule are found to be inadequate, 
the RO is authorized to refer the case to the Chief Benefits 
Director or the Director of the Compensation and Pension 
Service, for assignment of an extraschedular rating, 
commensurate with the average earning capacity impairment.  
38 C.F.R. § 3.321(b)(1) (2001).  The governing criteria for 
such an award is a finding that the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  Id.  

The Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The veteran has not contended, nor does other evidence 
suggest, that his hearing loss causes marked interference 
with employment or has required frequent hospitalization.  
The veteran's hearing loss has not been shown to affect him 
in an exceptional or unusual way, or to a degree that is not 
contemplated by the regular rating schedule.  The Board finds 
that referral for consideration of an extraschedular rating 
is not warranted in this case.


ORDER

Entitlement to a disability rating in excess of 0 percent for 
bilateral hearing loss is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating 
the form to reflect changes in the law effective on December 
27, 2001.  See the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In 
the meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

